ORDER
The appeal in the above-entitled matter filed on the 14th day of October, 1980, having been received and considered by the Acting Chief Justice pursuant to 7 N.T.C. §801, the Court finds:
The appellant failed to adhere to Rule 2(c) of the Navajo Rules of Appellate Procedure whereby an appeal must be filed within thirty (30) calendar days of the final judgment.
The final judgment was entered by the Honorable Marie Neswood on September 12, 1980.
The Notice of Appeal was filed thirty-two (32) days after the final judgment had been entered contrary to Rules of Appellate Procedure .
The appeHant failed to state specific questions of law or defects in the lower court proceeding which are mandatory elements in the appellate process.
Rule 5 of the Rules of Appellate Procedure has not been followed, which is a step towards effecting the appeal.
The Court of Appeals should not review the entitled matter when the litigating parties fall short of showing their case on information which shows probable cause for an appeal.